Exhibit 99.1 bluebird bio Reports Second Quarter 2017 Financial Results and Recent Operational Progress - Completed enrollment in Northstar-2, Phase 3 study of LentiGlobin drug product in patients with transfusion-dependent β-thalassemia (TDT) and non-β0/β0 genotypes – - Presented updated clinical results from studies in relapsed/refractory multiple myeloma, TDT and severe sickle cell disease (SCD) at American Society of Clinical Oncology (ASCO) Annual Meeting and European Hematology Association (EHA) Annual Meeting – - Announced topline interim clinical data from Starbeam Study of Lenti-DTM drug product in cerebral adrenoleukodystrophy (CALD) – - Appointed John O. Agwunobi, M.D. and Douglas A. Melton, Ph.D. to Board of Directors – - Completed public offering of common stock, raising net proceeds of $436.8 million; ended quarter with $1.2 billion in cash, cash equivalents and marketable securities – CAMBRIDGE, Mass., August 2, 2017 – bluebird bio, Inc. (Nasdaq: BLUE), a clinical-stage company committed to developing potentially transformative gene therapies for severe genetic diseases and T cell-based immunotherapies for cancer, today reported business highlights and financial results for the second quarter ended June 30, 2017. “In the first half of 2017, we’ve made tremendous progress against our stated goals and continue to build momentum to the end of the year. New data from our bb2121 anti-BCMA CAR T program reinforced our confidence in this program, and we and Celgene are moving full speed ahead to continue to the next stage of development. We presented early data demonstrating the impact of manufacturing improvements for LentiGlobin, with our first patients with TDT in Northstar-2 showing significantly higher drug product VCNs than we saw in previous studies. We also announced interim data from the first 17 patients in the Starbeam study of Lenti-D that showed 88% of those patients met the primary endpoint,” said Nick Leschly, chief bluebird. “We look forward to sharing more of our progress later this year at ASH, where we will provide updated data on our TDT and multiple myeloma programs, as well as a first look at the progress made in the HGB-206 study in severe SCD with changes in the study protocol. For the rest of the year, we’re remaining laser-focused on the execution of our clinical development goals across our programs to bring our transformative therapies to patients and on preparing our organization to bring our gene therapy products to many more patients in a commercial setting.” Recent Highlights • COMPLETED ENROLLMENT IN NORTHSTAR-2 – In June, bluebird bio completed the enrollment of the adult and adolescent patient cohort in the Northstar-2 study of LentiGlobin drug product in patients with TDT and non-β0/β0 genotypes. • UPDATED DATA FROM BB2121 ANTI-BCMA CAR T PROGRAM PRESENTED – At ASCO in June, bluebird bio presented updated results from the ongoing CRB-401 Phase 1 clinical study of bb2121, an investigational anti-BCMA CAR T cell therapy, in 18 patients with relapsed/refractory multiple myeloma. 100% of the 15 evaluable patients in active dose cohorts (doses above 50 x 106) achieved an objective response; overall response rate (ORR) across all cohorts (n18) was 89%. 73% of evaluable patients in active dose cohorts achieved a very good partial response (VGPR) or better; 27% complete response (CR) rate across active dose cohorts. All patients tested for minimal residual disease (MRD) status (n4) were found to be MRD-negative. No disease progression had been observed in active dose cohorts as of the May 4, 2017 data cut-off; range of follow-up was 8 to 54 weeks. No dose-limiting toxicities had been observed. The objective of this Phase 1 dose-escalation study is to evaluate the safety and efficacy of bb2121 and determine a recommended Phase 2 dose. bluebird bio and Celgene are jointly developing bb2121. • EARLY DATA FROM NORTHSTAR-2 PRESENTED – At EHA in June, bluebird bio presented early data from its Phase 3 Northstar-2 (HGB-207) study of LentiGlobin drug product in patients with transfusion-dependent β-thalassemia (TDT) and non-β0/β0 genotypes. Drug product vector copy number (DP VCN) and percentage of lentiviral vector positive cells (LVV+) for the initial 7 drug product lots manufactured in Northstar-2 were consistently higher than in Northstar (HGB-204), with a median DP VCN of 3.0. Initial results show that the three patients treated to date had achieved in vivo VCN and HbAT87Q production as good as or better than patients achieving transfusion independence in Northstar. The first patient treated in Northstar-2 with 6 months of follow-up achieved normal levels of total hemoglobin (13.3 g/dL) after discontinuing transfusions, producing 9.5 g/dl of HbAT87Q at last follow-up. The safety profile was consistent with autologous transplantation. • NEW DATA FROM HGB-205 PRESENTED - At EHA in June, bluebird bio presented new data from the HGB-205 study of LentiGlobin drug product in patients with TDT and severe sickle cell disease (SCD). Ongoing transfusion independence up to 3.5 years was observed in patients with TDT; three patients have discontinued iron chelation. The first patient with SCD treated with gene therapy (Patient 1204) continues to show clinically meaningful improvement in symptoms of SCD and stable vector copy number and HbAT87Q in peripheral blood. Two recently treated patients with severe SCD show increasing levels of HbAT87Q and stable in vivo VCN. As with Patient 1204, the first patient with SCD treated in HGB-205, these two patients received a more stringent busulfan conditioning regimen and regular blood transfusions prior to stem cell harvest. • TOPLINE INTERIM LENTI-D DATA ANNOUNCED – In June, bluebird bio announced topline interim clinical data on the initial 17 patients treated in the Starbeam study of Lenti-D drug product in CALD. As of June 13, 15/17 patients (88%) in initial study cohort remain free of major functional disabilities (MFDs) at 24 months, the primary endpoint of the trial. This exceeds bluebird’s pre-defined interim efficacy benchmark for the study of MFD-free survival of 76%, derived from the literature and based on clinical data from an earlier observational study describing that natural history of CALD and outcomes from allogeneic hematopoietic stem cell transplant. The safety profile of Lenti-D was consistent with myeloablative conditioning. No patients treated with Lenti-D had graft versus host disease, and there was no graft rejection or clonal dominance. An expansion cohort is enrolling additional patients to gain European manufacturing experience. • NEW BOARD APPOINTMENTS – In June, bluebird bio appointed John O. Agwunobi, M.D. and Douglas A. Melton, Ph.D. to its Board of Directors. • DUKE COLLABORATION – In May, bluebird bio announced that it has entered into a collaboration with Duke University’s Robert J. Margolis, MD, Center for Health Policy to develop a broadly-supported path for value-based payment reform models for gene therapies and other innovative treatments. • STRENGTHENED BALANCE SHEET – In June, bluebird raised $436.8 million in net proceeds in an equity financing. The company’s cash, cash equivalents and marketable securities are sufficient to fund operations into 2020 based on the company’s current business plan. Proceeds from the equity financing will fund the potential exercise of the option to co-develop and co-promote bb2121; planned clinical studies in oncology and severe genetic diseases; and to further expand the company’s manufacturing platform and capabilities to support ongoing and anticipated product development efforts and in anticipation of a potential commercial launch; and general and administrative expenses. Second Quarter 2017 Financial Results and Financial Guidance • Cash Position: Cash, cash equivalents and marketable securities as of June 30, 2017 were $1.2 billion, compared to $884.8 million as of December 31, 2016, an increase of $312.2 million. • Revenues: Total revenue was $16.7 million for the second quarter of 2017 compared to $1.6 million for second quarter of 2016. The increase is primarily attributable to revenue recognized under bluebird bio’s out-licensing agreements with Novartis Pharma AG and GlaxoSmithKline Intellectual Property Development Limited (GSK) and the commencement of revenue recognition for the bb2121 license and manufacturing services under the company’s agreement with Celgene. • R&D Expenses: Research and development expenses were $64.3 million for the second quarter of 2017 compared to $41.8 million for the second quarter of 2016. The increase in research and development expenses was primarily attributable to increased manufacturing expenses, clinical trial expenses, and employee-related costs due to increased headcount to support overall growth. • G&A Expenses: General and administrative expenses were $21.2 million for the second quarter of 2017 compared to $18.4 million for the second quarter of 2016. The increase in general and administrative expenses was primarily attributable to increased employee-related costs due to increased headcount, and increased facility-related expenses to support overall growth. • Net Loss: Net loss was $70.9 million for the second quarter of 2017 compared to $58.8 million for the second quarter of 2016. • Financial Guidance: bluebird bio expects that its cash, cash equivalents and marketable securities of $1.2 billion as of June 30, 2017 will be sufficient to fund its current operations into 2020.
